DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1-5, 7, and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2017-0113321) as set forth in the Final Rejection filed 05/17/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2017-0113321) as set forth in the Final Rejection filed 05/17/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 12-18, 21-24, and 35-38 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2017-0113321) in view of Shin et al. (WO 2018/0662659 A1) as set forth in the Final Rejection filed 05/17/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2017-0113321) in view of Shin et al. (WO 2018/0662659 A1) and Thomson et al. (US 6,242,115 BB1) as set forth in the Final Rejection filed 05/17/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 1-5, 7-11, and 35-38 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599) as set forth in the Final Rejection filed 05/17/22 is NOT withdrawn in view of the Applicant’s arguments.

8.	The rejection of Claims 12-18 and 21-24 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599) in view of Shin et al. (WO 2018/062659 A1) as set forth in the Final Rejection filed 05/17/22 is NOT withdrawn in view of the Applicant’s arguments.

9.	The rejection of Claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599) in view of Shin et al. (WO 2018/062659 A1) and Thomson et al. (US 6,242,115 B1) as set forth in the Final Rejection filed 05/17/22 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
10.	The Office has relied on national phase publication US 2019/0267552 A1 as the English equivalent of WIPO publication WO 2018/062659 A1 (herein referred to as “Shin et al.”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-5, 7-11, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599).
	Lee et al. discloses compounds of the following form:

    PNG
    media_image1.png
    177
    206
    media_image1.png
    Greyscale

([0041]) where at least one of Ar1-3 is the following ([0045]):

    PNG
    media_image2.png
    236
    501
    media_image2.png
    Greyscale

([0047]) where W = O or S (among others) and L = substituted or unsubstituted C6-60 arylene group ([0029], [0050]); the latter includes phenylene or biphenylene ([0063]).  An embodiment is disclosed:

    PNG
    media_image3.png
    162
    152
    media_image3.png
    Greyscale

(page 21).  However, Lee et al. does not explicitly disclose an embodiment that fully corresponds to Applicant’s Formula (1), particularly in regards to the connection point of the dibenzofuranyl group.  Nevertheless, it would have been obvious to modify the compound as disclosed by Lee et al. (above) such that e = b = l = 0, c = 0, n = 1, Ar2 = C6 aryl group (phenyl), and a = d = m = 0 of Applicant’s Formulae (1), (2), and (11); corresponds to P-1 as recited in Claim 8.  The motivation is provided by the fact that the modification merely involves change in the connection point of the dibenzofuranyl group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Lee et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	Lee et al. further discloses an organic electroluminescent (EL) device (organic electronic element or OLED) for the construction of flat panel displays comprising the following layers:  substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), electron-injecting layer (70), and cathode (80) (Fig. 1; [0221], [0344]).  Lee et al. discloses that the light-emitting layer comprises two host materials (one of which is its inventive compound) at 1:99 to 99:1 in combination with phosphorescent dopant material; the other host materials include any known host materials in the art ([0144]).  Kim et al. discloses that the organic layers (including the light-emitting layer) is formed via solution methods such as spin coating ([0343]).
	Notice that the lower half of the light-emitting layer can be defined as the “emitting auxiliary layer.”

14.	Claims 12-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599) as applied above and in further view of Shin et al. (WO 2018/062659 A1).
	Regarding Claims 12, 13, 15-18, and 21-24, Lee et al. discloses the organic electroluminescent (EL) device (organic electronic element) according to Claim 11 as shown above.  Lee et al. further discloses an organic electroluminescent (EL) device (organic electronic element or OLED) for the construction of flat panel displays comprising the following layers:  substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), electron-injecting layer (70), and cathode (80) (Fig. 1; [0221], [0344]).  Lee et al. discloses that the light-emitting layer comprises two host materials (one of which is its inventive compound) at 1:99 to 99:1 in combination with phosphorescent dopant material; the other host materials include any known host materials in the art ([0144]).  Kim et al. discloses that the organic layers (including the light-emitting layer) is formed via solution methods such as spin coating ([0343]).  Notice that the lower half of the light-emitting layer can be defined as the “emitting auxiliary layer.”  However, Lee et al. does not explicitly disclose a compound corresponding to Applicant’s Formula (12).
Shin et al. discloses a composition for an organic electroluminescent (EL) device (OLED) that is capable of realizing high efficiency and long life-span ([0008]-[0011], [0019]); the composition comprising first and second compounds “is used as a host” ([0100]).  The composition includes the following second compound:

    PNG
    media_image4.png
    299
    406
    media_image4.png
    Greyscale

(page 27) such that Z1-16 = CH, L2 = single bond, Ar4 = C12 aryl group (biphenyl), and W = NAr5 (with Ar5 = C12 heterocyclic group including O (dibenzofuranyl)) of Applicant’s Formula (12); L1-2 = single bond, y = z = 0, Ar4 = C12 aryl group (biphenyl), and Y = O of Applicant’s Formula (17); Ar4-5 = bonded to each other to form a ring and Ar6 (or Ar6’) = C12 heterocyclic group including O (dibenzofuranyl) of Applicant’s Formulae (18) and (21); corresponds to 4-47 as recited by the Applicant in Claim 16.  Shin et al. discloses that the composition is used as host material in the light-emitting layer wherein the ratio of the first and second compound is in a range including 5:5 ([0101], [0112]); composition may include an additional compound ([0102]).  Dopant material is further added to the mixture, including a phosphorescent dopant material ([0104]-[0105]).  It would have been obvious to incorporate the composition as disclosed by Shin et al. (as a host material) to the light-emitting layer of the organic EL device as disclosed by Lee et al.  The motivation is provided by the disclosure of Shin et al., which teaches its inventive composition as “a host” which, when used, results in a device capable of realizing high efficiency and long life-span.

Regarding Claim 14, Shin et al. discloses another embodiment for the second compound:

    PNG
    media_image5.png
    351
    408
    media_image5.png
    Greyscale

(page 28) such that Ar4-5 = C6 aryl group (phenyl) of Applicant’s Formula (12).

15.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0089599) in view of Shin et al. (WO 2018/062659 A1) as applied above and in further view of Thomson et al. (US 6,242,115 B1).
Lee et al. in view of Shin et al. discloses the organic electronic element according to Claim 17 as shown above.  Lee et al. discloses an organic electroluminescent (EL) device (organic electronic element or OLED) for the construction of flat panel displays comprising the following layers:  substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), electron-injecting layer (70), and cathode (80) (Fig. 1; [0221], [0344]).   However, Lee et al. in view of Shin et al. does not explicitly disclose the compounds as recited by the Applicant.
Thomson et al. discloses the following compound:

    PNG
    media_image6.png
    80
    148
    media_image6.png
    Greyscale

(IX, Table 2) such that Ar4-5 = C6 aryl group (phenyl) and Ar6 = Applicant’s Formula (1-a) (with L5 = C12 arylene group (biphenylene) and h = i = 0) of Applicant’s Formulae (18) and (19); corresponds to Applicant’s 13-1 as recited in Claim 20.  Thomson et al. discloses its inventive compounds as materials comprising the hole-transporting layer of an organic EL device which are capable of forming stable glasses (Abstract).  It would have been obvious to incorporate compound IX a disclosed by Thomson et al. (above) to the hole-transporting layer of the organic EL device as disclosed by Lee et al. in view of Shin et al.  The motivation is provided by the disclosure of Thomson et al. which teaches that its inventive compounds can form stable glasses.  Notice that an arbitrary thickness of the hole-transporting layer (comprising Thomson et al.’s compound) together with the adjacent light-emitting layer is itself a light-emitting layer.

Allowable Subject Matter
16.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Lee et al. (KR 10-2017-0089599), which discloses compounds of the following form:

    PNG
    media_image1.png
    177
    206
    media_image1.png
    Greyscale

([0041]) where at least one of Ar1-3 is the following ([0045]):

    PNG
    media_image2.png
    236
    501
    media_image2.png
    Greyscale

([0047]) where W = O or S (among others) and L = substituted or unsubstituted C6-60 arylene group ([0029], [0050]); the latter includes phenylene or biphenylene ([0063]).  An embodiment is disclosed:

    PNG
    media_image3.png
    162
    152
    media_image3.png
    Greyscale

(page 21).  However, it is the position of the Office that neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the linking group connecting the triazine and the dibenzothiophene groups.

Response to Arguments
17.	The Applicant has argued for unexpected results in view of the data presented on Tables 7, 8, and 9 of the present Specification.  The Office has carefully reviewed the data; however, it is the position of the Office that the data is not persuasive as it is not commensurate with the scope of the data.  Notice the rather broad scope of Applicant’s Formula (1) wherein, for example, a plurality of R1, R2, R3, and/or R4 can form an aromatic ring or heteroaromatic ring, the latter of which encompasses nearly an infinite variety of chemical groups.  In regards to Claim 8, which recites a much narrower set of compounds, there exist several compounds (such as P-157, P-158, and P-160) comprising benzene-fused dibenzothiophene groups with properties which cannot be reasonably and predictably extrapolated from the data as presented by the Applicant.  The problems as cited by the Office above are not exhaustive.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786